FELICETTI, Judge
(concurring in the result):
I believe it was error to admit Prosecution Exhibit 3 but that the error was harmless. I, therefore, concur in the result.
The relevance of Prosecution Exhibit 3 as rebuttal evidence is limited by the contents of the letter from Appellant’s father. The Government claims the father’s letter made the “unmistakable impression ... that Appellant had taken a round turn on his life and substantially improved his attitude and behavior while in confinement.” (Government Br. 6.) I disagree with the Government’s characterization. One must move well beyond the Government’s argument and further parse the letter to find some implicit impression, or ambiguity, to “rebut.” This highlights the extremely low probative value of Prosecution Exhibit 3.
This already low, or nonexistent, probative value is further reduced by the fact that the signer of Prosecution Exhibit 3 gives no indication of personal knowledge of the cited events or that he had reviewed the relevant documents summarized in the letter. Also, Prosecution Exhibit 3 was signed on 2 September 2004, fifty days before Appellant’s father wrote his letter. Thus, the negative brig report was at least several weeks old by the date of the father’s letter. As conceded by the Government, this timeline further reduces the weight of Prosecution Exhibit 3.
Military Rule of Evidence (M.R.E.) 403 applies at sentencing even when the rules of evidence are relaxed. See United States v. Safente, 59 M.J. 270, 274 (C.A.A.F.2004). As noted in the main opinion, admission of Prosecution Exhibit 3 carried the danger that Appellant would be punished for the uncharged misconduct. Additionally, I believe the impact of presentencing “gamesmanship” and “tactical tap dancing” that deprives the court of meaningful sentencing information or confuses the issues is an appropriate factor to be explicitly balanced against an exhibit’s probative value. United States v. Wingart, 27 M.J. 128, 131, 133 (C.M.A.1988).
Two other service courts have applied the principle of M.R.E. 405 and held that the Government may not prove specific acts of misconduct through extrinsic evidence to rebut the accused’s presentencing character evidence. United States v. Henson, 58 M.J. 529, 531-32 (A.Ct.Crim.App.2003); United States v. Lowe, 56 M.J. 914, 917 (N.M.Ct.Crim.App.2002). These holdings raise a significant issue and cannot be so easily dismissed. Presentencing gamesmanship and tactics clearly may deprive the court of meaningful sentencing information and confuse the issues.1 In my view, Prosecution *536Exhibit 3 was subject to exclusion, both as improper extrinsic evidence and under M.R.E. 403. The overall intent and balance of the sentencing procedure, moreover, is distorted if a few kind words from a friend or parent on behalf of an accused throws open the door to all manner of uncharged misconduct evidence that would otherwise be prohibited by R.C.M. 1001(b).
I fully agree, however, that admission of Prosecution Exhibit 3 did not impact the sentence, so it was harmless error to admit it.
Appendix A
Text of Defense Exhibit A:
October 22, 2004
Lieutenant Rich McWilliams
2300 General Meyer Avenue
Building 11
New Orleans, La 70142
Dear Lieutenant McWilliams:
I am Thomas’s father, Tommy Bridges. I always made the best effort to raise Thomas with the morals, work ethic, values and attitude that I thought every young man should have. When he told me that he was joining the Coast Guard I was very proud and had high hopes that Thomas would make a career in the military. I knew that he would receive great training and discipline that he needed as well as some structure in his life. I know that Thomas made some poor choices and used bad judgment on more than one occasion. Unfortunately we can’t open up our young people’s heads and pour in all of our knowledge and experience, they have to make their own mistakes and the best we can hope is that they learn from them. I really believe that Thomas has learned as much from his mistakes as he did from his training in the Coast Guard. His mother and I have visited him every chance we could and we have seen him grow up quite a bit over the last several months. The whole experience of being in the Coast Guard (even in the Brig) has helped him grow and develop as a man. I believe that Thomas is more squared away now than he has ever been in his life. Thomas still has a long way to go in life to be where he needs to be mentally, emotionally and spiritually. I am looking forward to helping him continue to grow as a person and a man when he leaves the service. His mother and I are in a position to assist and guide him in the proper direction with whatever support he needs. I hope that Thomas is able to receive a discharge that will not haunt him the rest of his life. I have devoted my life to public service. I have been employed with the Jefferson County Sheriffs Office since 1985, serving ten years in the Vice & Narcotics unit and eventually becoming the supervisor of that unit. Over that time I have seen what poor choices and drug use can do to people. I think Thomas will be a benefit to society and be a productive citizen. Thank you for your time.
/s/
Sergeant Tommy Bridges
Jefferson County Sheriffs Office
Appendix B
Prosecution Exhibit 3:
02 SEP 04
From: Officer in Charge, Naval Brig/Correctional Custody Unit, Pensacola, FL
To: LT. Bart Marcules CGD Eight Detailed Trial Counsel
Subj: PROGRESS REPORT ICO FNMK CARL BRIDGES, USCG
Ref: (a) LT. Bart Marcules, USCG, Detailed Defense Counsel letter of 01 SEP 04, subj: Progress Report
1. In response to reference (a), the following information is provided concerning the *537behavior and adjustment of FNMK Bridges while confined at this facility:
Name: Bridges, Carl Period of Custody: 14 Jul 04 — Present. Custody Classification: Medium In-Detainee
Work and Training Reports: Below Average
2. Discipline: Several violations of Brig Rules and Regulations.
3. Discussion: FNMK Bridges has displayed a negative attitude while in confinement, consistently displaying an uncooperative attitude toward Brig staff as well as appearing to have a negative influence on his peers. The eight work and training reports submitted has had an overall below average of 50. The minimum required to advance is 52. FNMK Bridges recently went to a Discipline and Review Board and was found to be in violation of several Brig Regulations. As a result FNMK Bridges is currently in Desegregation for Disobedience, Disrespect, Staff Harassment and Provoking words and Gestures.
4. Point of Contact: MM1 (SW) Timothy R. Walker, Corrections Counselor.
/a/
M.R. Kaszuba
Copy to:
Brig Record
Brig Counselor

. The Navy case clearly illustrates how gamesmanship can confuse the issues instead of providing useful sentencing information. In Lowe, the defense, in accordance with the pretrial agreement limits on witness testimony, admitted a letter from a Navy psychologist who concluded the accused did not present a serious threat to society. Lowe, 56 M.J. at 915. Rather than call and cross-examine this Navy witness, or obtain the opinion of a different expert, the Government *536admitted a significant amount of uncharged misconduct evidence. Id. This tactical approach, while perhaps saving money, left the court largely in the dark about the psychologist's credibility and the strength of her opinion since it remained unknown if the psychologist knew of the uncharged misconduct or could explain why it did not impact her expert opinion. In Henson, the Government had already cross-examined the defense character witnesses about the uncharged misconduct so the holding can also be seen as preventing Government overreaching. Henson, 58 M.J. at 530.